Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO INVESTMENT AGREEMENT

 

This second amendment (this “Second Amendment”) to that certain Investment
Agreement (the “Investment Agreement”), dated as of December 28, 2013, by and
between Crocs, Inc., a Delaware corporation (the “Company”) and Blackstone
Capital Partners VI L.P., a Delaware limited partnership (“Blackstone”) is made
and entered into and effective as of this 6th day of June 2017 (the “Amendment
Effective Date”). Blackstone and the Company are collectively and
interchangeably referred to singularly as “Party” and collectively as “Parties”.

 

RECITALS

 

WHEREAS, the Parties desire to amend the Investment Agreement to allow an
increase in the size of the board of directors of the Company; and

 

WHEREAS, unless otherwise expressly set forth herein, all capitalized terms used
in this Amendment have the meaning set forth in the Investment Agreement.

 

NOW, THEREFORE, the Parties agree as follows:

 

AMENDMENT

 

1.              Amendment of Section 4.5. Section 4.5(a) of the Agreement is
restated as follows:

 

“(a) For so long as the Blackstone Parties Beneficially Own shares of Series A
Preferred Stock and/or shares of Common Stock that were converted from shares of
Series A Preferred Stock that represent at least 25% of the number of shares of
Series A Preferred Stock issued at Closing, the Board of Directors shall,
through the date of the 2018 annual meeting of the stockholders of the Company,
consist of not more than nine (9) members, and thereafter, the Board of
Directors shall consist of not more than eight (8) members unless the Blackstone
Parties consent in writing to a waiver of this Section 4.5(a) pursuant to
Section 6.2 hereto.”

 

2.              No Other Changes; Interpretation. Except as expressly provided
herein, the Agreement is not amended, supplemented, modified, revised or
otherwise affected by this Second Amendment. All references in the Agreement to
“this Agreement”, “the Agreement”, “hereunder”, “hereof”, “herein” or words of
like import, and each reference to the Agreement in any other agreements,
documents or instruments executed and delivered pursuant to or in connection
with the Agreement shall be deemed to mean and be a reference to the Agreement
as amended by this Second Amendment.

 

3.              Governing Law. This Second Amendment is governed by and will be
construed in accordance with the laws of the State of New York.

 

4.              Counterparts. This Second Amendment may be executed in any
number of separate counterparts, each such counterpart being deemed to be an
original instrument, and all such counterparts will together constitute the same
agreement. Executed signature pages to this Second Amendment may be delivered by
facsimile or other means of electronic transmission and such facsimiles or other
means of electronic transmission will be deemed as sufficient as if actual
signature pages had been delivered.

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment as of
the Amendment Effective Date.

 

Blackstone Capital Partners VI L.P.

 

Crocs, Inc.

By: Blackstone Management Associates VI L.L.C., its general partner

 

 

By: BMA VI L.L.C., its sole member

 

 

 

 

 

By:

/s/ Prakash Melwani

 

By:

/s/ Daniel P. Hart

 

 

 

 

 

Name:

Prakash Melwani

 

Name:

Daniel P. Hart

 

 

 

 

 

Title:

Sr. Managing Director

 

Title:

Executive Vice President, Chief Legal and Administrative Officer

 

 

 

Date: June 6, 2017

 

Date: June 6, 2017

 

 

 

 

2

--------------------------------------------------------------------------------